EXHIBIT 10.4
 

AMENDMENT NO. 2 TO AGREEMENT


This Amendment No. 2 (the “Amendment”) to the Agreement, by and between Walco
International, Inc., a Delaware corporation (the “Company”) and Kathy C.
Hassenpflug (the “Executive”) is entered into as of the 31st day of December,
2008 (“Effective Date”).


WHEREAS, the Company and Executive previously entered into that certain
Agreement dated March 10, 2000 (the “Agreement”), as amended by that certain
Non-Competition Addendum dated as of September 30, 2005, wherein Employee agreed
to certain confidentiality, non-solicitation, and non-compete obligations
contained therein; and


WHEREAS, the Company and the Executive desire to amend certain terms of the
Agreement as set forth herein;


NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.           Capitalized Terms.  All capitalized terms used, but not defined
herein, shall have the same meaning as prescribed in the Employment Agreement.


2.           Amendment to Severance Benefits Sections of the Agreement.  The
last paragraph of the Severance Benefits section of the Agreement is hereby
deleted and replaced in its entirety by the following:


The following shall constitute Good Reason for termination by the Executive: (i)
a material diminution in the nature or scope of the Executive's powers, duties
or responsibilities without the Executive's prior consent; provided, however,
that any diminution of the business of the Company or any of its Affiliates,
including without limitation the sale or transfer of any or all of the assets of
the Company or any of its Affiliates, shall not constitute "Good Reason", or
(ii) any other material breach of this Agreement.  If the Executive believes
Good Reason exists for terminating this Agreement, she shall give the Company
written notice of the acts or omissions constituting Good Reason within 90 days
of the initial existence of such acts or omissions, and no termination of this
Agreement shall be effective unless and until the Company fails to cure such
acts or omissions within 30 days after receiving the written notice and the
Executive separates from service within two years following the initial
existence of the acts or omissions giving rise to Good Reason.


3.           Entire Agreement.  This Amendment constitutes the sole and entire
agreement of the parties with respect to the amendment of the Agreement;
supersedes all prior verbal and written understandings and agreements between
the parties relating to its subject matter; and may not be modified except in a
writing signed by both parties.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.



 EXECUTIVE      WALCO INTERNATIONAL, INC.         /s/ Kathy C. Hassenpflug  
 By:
/s James C. Robison
Kathy C. Hassenpflug   Name:    James C. Robison     Title:   President and
C.E.O.